In consolidated proceedings, the first of which, pursuant to section 618 of the Insurance Law, is for permission to bring an action against the Motor Vehicle Accident Indemnification Corporation (MVAIC), and the second of which seeks to stay arbitration, MVAIC appeals from an order of the Supreme Court, Kings County, dated March 16, 1976, which, after a hearing, (1) granted the application of petitioner John Saunderson for leave to commence an action against appellant MVAIC in the first above-captioned proceeding and (2) granted the application of petitioner Allcity Insurance Company for a stay of all arbitration proceedings attempted to be had between it and John Saunderson, the respondent in the second above-captioned proceeding. Order affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs. Petitioner Saunderson has the status of a "qualified person” under subdivision b of section 601 of the Insurance Law, and is not an "insured” since he was not occupying an insured vehicle at the time of the accident. Although he intended to re-enter the vehicle, driven by a friend, after he finished shopping, he severed his connection with the vehicle upon alighting therefrom to perform a chore which was not vehicle-oriented (see Fischer v Aetna Ins. Co., 65 Mise 2d 191, affd 37 AD2d 917; see, also, Matter of Rice v Allstate Ins. Co., 32 NY2d 6). Further, the accident was reported to the police as soon as was reasonably possible under the circumstances. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.